                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FERNANDO N. DELA CRUZ,                               Case No. 19-cv-01140-DMR
                                   8                     Plaintiff,
                                                                                              ORDER DENYING MOTION TO
                                   9              v.                                          APPOINT COUNSEL
                                  10     MEGAN BRENNAN,                                       Re: Dkt. No. 11
                                  11                     Defendant.

                                  12           Pro se Plaintiff Fernando N. dela Cruz, Jr. filed a motion to appoint pro bono counsel.
Northern District of California
 United States District Court




                                  13   [Docket No. 11.] In his motion, Plaintiff states that he “will be more confident to strongly prove

                                  14   his claim” if the court grants the motion and appoints counsel. Id.

                                  15           As Plaintiff is not an indigent litigant who may lose his physical liberty if he loses this

                                  16   lawsuit, he does not have a right to the appointment of counsel. See Lassiter v. Dept of Soc. Servs,

                                  17   452 U.S. 18, 25 (1981). However, the district court may appoint counsel for litigants proceeding

                                  18   in forma pauperis pursuant to 28 U.S.C. § 1915(e)(1). Under this statute, the court cannot require

                                  19   counsel to represent such litigants, but may request such representation on a pro bono basis. See

                                  20   Mallard v. U.S. Dist. Court, 490 U.S. 296, 303-06 (1989). The court will consider a request for

                                  21   appointment of counsel only if the plaintiff establishes that he or she cannot afford an attorney.
                                       Additionally, the court may appoint counsel under section 1915(e) only under “exceptional
                                  22
                                       circumstances.” See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (citing Aldabe v.
                                  23
                                       Aldabe, 616 F.2d 1089, 1093 (9th Cir. 1980)), withdrawn in part on rehearing en banc on other
                                  24
                                       grounds by 154 F.3d 952 (9th Cir. 1998). To determine whether there are exceptional
                                  25
                                       circumstances, the court must evaluate both “the likelihood of success on the merits [and] the
                                  26
                                       ability of the petitioner to articulate [her] claims pro se in light of the complexity of the legal
                                  27
                                       issues involved.” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (quoting Weygandt
                                  28
                                   1   v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). Neither of these factors is dispositive and the court

                                   2   must consider them together before reaching a decision on request for counsel under section

                                   3   1915(e). See id. at 1331; Rios v. Johnson, No. 18-cv-06655-EMC, 2018 WL 6182754, at *3 (N.D.

                                   4   Cal. Nov. 27, 2018).

                                   5           Here, the court already granted Plaintiff leave to proceed in forma pauperis. [Docket No.

                                   6   4.] He has therefore established that he cannot afford an attorney. However, appointment of

                                   7   counsel is only appropriate if the court finds exceptional circumstances based on Plaintiff’s

                                   8   likelihood of success on the merits and his ability to articulate his claims given the complexity of

                                   9   the legal issues involved. Plaintiff offers no evidence that the circumstances in this case are

                                  10   exceptional. At this point in the litigation, the court cannot evaluate the strength of Plaintiff’s

                                  11   claims, as there has been no litigation of the merits of the claims. Further, Plaintiff’s complaint is

                                  12   coherent and does not appear to present complex legal issues. Accordingly, the court concludes
Northern District of California
 United States District Court




                                  13   that Plaintiff has not made the required showing of “exceptional circumstances.” The motion to

                                  14   appoint counsel is therefore denied without prejudice to Plaintiff renewing his request at a later
                                                                                                               ISTRIC
                                                                                                           ES D
                                  15   point in the litigation.
                                                                                                          T          TC
                                  16                                                                    TA



                                                                                                                              O
                                                                                                   S




                                                                                                                               U
                                                                                                  ED




                                                                                                                                RT
                                               IT IS SO ORDERED.                                                             D
                                                                                                                      RDERE
                                  17
                                                                                              UNIT




                                                                                                               OO
                                  18   Dated: July 15, 2019                                            IT IS S

                                                                                                                                      R NIA
                                  19                                                      ______________________________________
                                                                                                                      M. Ryu
                                                                                              NO




                                                                                                        Donna M.
                                                                                                           D  o n n aRyu
                                                                                                        ge Magistrate Judge
                                                                                                                                      FO
                                  20                                                                JudStates
                                                                                                United
                                                                                               RT




                                                                                                                                  LI



                                  21                                                                   ER
                                                                                                  H




                                                                                                                              A




                                                                                                            N                     C
                                                                                                                              F
                                  22                                                                            D IS T IC T O
                                                                                                                      R
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
